Exhibit 10.43

 

 

*       Confidential Treatment has been requested for the marked portions of
this exhibit pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

Amendment To License and Collaboration Agreement

This Amendment (the “Amendment”) to License and Collaboration Agreement (the
“Agreement”) by and between ZymoGenetics, Inc. (“ZGEN”) and Bayer Schering
Pharma AG (“Bayer”) effective as of June 18, 2007 is made as of the 1st day of
January 2010 (the “Effective Date”) by and among ZGEN, Bayer and ZymoGenetics,
LLC, ZGEN’s assignee under the Agreement (“Zymo”). Capitalized terms not
otherwise defined herein shall have those meanings set forth in the Agreement.
The term, “Party” shall mean Bayer, ZGEN or Zymo and the term, “Parties” means
all of them.

For and in consideration of the promises and covenants contained herein and for
good and valuable consideration, the Parties agree as follows:

1. Notwithstanding anything to the contrary in the Agreement, from and after the
Effective Date, Bayer shall have no further obligations (a) to Develop any
Initial Licensed Products or Licensed Products or (b) launch or Commercialize
any Initial Licensed Products, except the 5K unit vial in Canada under the
current terms of the Agreement and[*]. The obligations of Bayer set forth in
Subsection (b) above shall be subject to the availability from ZGEN of Initial
Licensed Product (other than packaging and labeling) approved by the FDA and
acceptable to Health Canada after the sale by Bayer of its initial launch stock
of the 5K unit vials.

2. Section 1.2.14 shall be amended and restated in its entirety as follows:

“Bayer Territory” means Canada.

3. Section 1.2.138 shall be amended and restated in its entirety as follows:

“ZGEN Territory” means all countries of the world except Canada.

4. Bayer will use Commercially Reasonable Efforts to promptly transfer to ZGEN
ownership of all Regulatory Filings and Regulatory Approvals in all countries of
the world other than Canada that are in Bayer’s name for all Licensed Product
and will notify the appropriate Regulatory Authorities in any such country and
take any other action reasonably necessary to effect such transfer of ownership.
ZGEN shall bear all reasonable external costs and expenses incurred by Bayer in
connection with any transfer to ZGEN. For the avoidance of doubt, Bayer may
withdraw any pending Regulatory Filings that (a) cannot be legally transferred
to ZGEN or (b) that Bayer requests be withdrawn, subject to ZGEN’s prior written
consent, not to be unreasonably withheld or delayed. Bayer shall bear all
reasonable external costs and expenses incurred in connection with any such
withdrawal. Bayer will assign to ZGEN Bayer’s interest and responsibilities in
the Product Trademarks in all countries of the world other than Canada,
including any Product Trademark in such countries that includes the words
“Recothrom” or “Recothromb.

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

5. Section 3.5 shall be amended and restated in its entirety as follows:

3.5 Manufacturing Process

The Parties shall enter into an amendment to that certain Manufacturing
Agreement for Initial Licensed Products between Bayer and ZGEN dated as of
February 27, 2009 (as amended, the “Supply Agreement”) in which ZGEN shall agree
to provide to Bayer sufficient quantities of Initial Licensed Product (other
than packaging and labeling) approved by the FDA and acceptable to Health Canada
for Canada. The amendment to the Supply Agreement shall allow Bayer to place
orders for Initial Licensed Product in less than batch sizes. The prices for
Initial Licensed Product for Canada shall be consistent with the current pricing
principles set forth in the Supply Agreement, but the Parties agree to use
Commercially Reasonable efforts to develop the lowest cost-effective pricing
options. A minimum order size for each Initial Licensed Product will be mutually
agreed as part of the amendment.

6. For the avoidance of doubt, Bayer’s responsibilities under Section 3.7(a) are
terminated with respect to all countries except Canada.

7. Section 8.1 of the Agreement shall apply to Canada only with respect to [*]
and, subject to Section 1 of this Amendment above, [*].

8. Notwithstanding Section 10.2(a) of the Agreement, Bayer shall never be
required to pay any Regulatory Milestone Payments with respect to any Regulatory
Milestone Events, including with respect to the First Regulatory Approval of an
Initial Licensed Product in Canada.

9. Section 10.2(c) shall be amended and restated in its entirety as follows:

Each of the Sales Milestone Payments shall be paid only once upon the first
occurrence of each corresponding Sales Milestone Event. If more than one Sales
Milestone Event occurs in a calendar year, the Sales Milestone Payment
corresponding to the lowest Sales Milestone Event shall be payable in such
calendar year and, provided that the same or higher Sales Milestone Event occurs
in the next consecutive calendar years, the Sales Milestone Payment
corresponding to the next lowest Sales Milestone Event shall be payable in each
subsequent consecutive year until all Sales Milestone Payments have been made
for the corresponding Sales Milestone Events. For example, if aggregate Net
Sales in year one (1) are [*], aggregate Net Sales in year two (2) are [*], and
aggregate Net Sales in year three (3) are [*], then Bayer will pay the [*] Sales
Milestone Payment in year one (1), the [*] Sales Milestone Payment in year two
(2), and the

 

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

[*] Sales Milestone Payment in year three (3). Each Sales Milestone Payment
(each a “Milestone Payment”) is in addition to any other Milestone Payment set
forth on Exhibit B, and each Milestone Payment will be non-refundable and
non-creditable against Royalties payable pursuant to Section 10.3 and any other
fees, other Milestone Payments or other payments due ZGEN with respect to
Licensed Product under this Agreement, the Manufacturing Agreements or any other
manufacturing and supply agreement. A Milestone Payment shall be due regardless
of whether Bayer, its Affiliates or the respective Sublicensees achieve the
corresponding Sales Milestone Event.

10. BAYER AND ITS AFFILIATES HEREBY DO RELEASE, ACQUIT, AND FOREVER DISCHARGE
ZGEN, ZYMO AND THEIR AFFILIATES, AND THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND REPRESENTATIVES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FROM ANY
AND ALL LIABILITIES, CLAIMS, AND LOSSES (NOT INCLUDING CLAIMS, DEMANDS AND
CAUSES OF ACTION FOR INDEMNIFICATION OR CONTRIBUTION) THAT BAYER OR ITS
AFFILIATES HAD, NOW HAVE, OR HEREAFTER MAY HAVE, WHETHER KNOWN OR UNKNOWN,
CONTINUING OR COMPLETED, CONTINGENT OR ABSOLUTE, IN CONTRACT OR IN TORT, AT LAW
OR IN EQUITY, WHICH RELATE IN ANY WAY TO ANY ACTS OR OMISSIONS OF ZGEN, ZYMO OR
THEIR AFFILIATES OR THEIR REPRESENTATIVES ARISING UNDER THE AGREEMENT ON OR
BEFORE THE EFFECTIVE DATE. BAYER AND ITS AFFILIATES AGREE THAT THIS RELEASE
REMAINS AND WILL REMAIN IN EFFECT AND SHALL SURVIVE INDEFINITELY WITHOUT
RESTRICTION, QUALIFICATION OR LIMITATION IN ALL RESPECTS AS A COMPLETE RELEASE
AS TO THE MATTERS RELEASED AND THE RELEASE SHALL CONSTITUTE A COMPLETE DEFENSE
TO ANY CLAIM RELEASED HEREIN.

11. ZGEN, ZYMO AND THEIR AFFILIATES HEREBY DO RELEASE, ACQUIT, AND FOREVER
DISCHARGE BAYER AND ITS AFFILIATES, AND THEIR DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS AND REPRESENTATIVES, AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS FROM ANY
AND ALL LIABILITIES, CLAIMS AND LOSSES (NOT INCLUDING CLAIMS, DEMANDS AND CAUSES
OF ACTION FOR INDEMNIFICATION OR CONTRIBUTION) THAT ZGEN, ZYMO OR THEIR
AFFILIATES HAD, NOW HAVE, OR HEREAFTER MAY HAVE, WHETHER KNOWN OR UNKNOWN,
CONTINUING OR COMPLETED, CONTINGENT OR ABSOLUTE, IN CONTRACT OR IN TORT, AT LAW
OR IN EQUITY, WHICH RELATE IN ANY WAY TO ANY ACTS OR OMISSIONS OF BAYER OR ITS
AFFILIATES OR THEIR REPRESENTATIVES ARISING UNDER THE AGREEMENT ON OR BEFORE THE
EFFECTIVE DATE. ZGEN, ZYMO AND THEIR AFFILIATES AGREE THAT THIS RELEASE REMAINS
AND WILL REMAIN IN EFFECT AND SHALL SURVIVE INDEFINITELY WITHOUT RESTRICTION,
QUALIFICATION OR LIMITATION IN ALL RESPECTS AS A COMPLETE RELEASE AS TO THE
MATTERS RELEASED AND THE RELEASE SHALL CONSTITUTE A COMPLETE DEFENSE TO ANY
CLAIM RELEASED HEREIN.

 

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

12. FOR PURPOSES OF THIS AMENDMENT, “LOSSES” SHALL MEAN ANY LOSS, COST,
LIABILITY, EXPENSE, SETTLEMENT DAMAGE OF ANY KIND (INCLUDING PUNITIVE OR
EXEMPLARY DAMAGES), OBLIGATION, CHARGE, FEE, PENALTY, INTEREST, COURT COSTS
AND/OR ADMINISTRATIVE FEES, REASONABLE ATTORNEYS FEES, REASONABLE EXPERT FEES,
AND REASONABLE CONSULTING FEES. “CLAIM” SHALL MEAN ANY DISPUTE, CONTROVERSY,
DEMAND, OR ACTION.

13. For the sake of clarity, the releases set forth above in Sections 10 and 11
shall not apply to the Supply Agreement, including obligations with respect to
time and material charges ZGEN incurred on behalf of Bayer prior to the
Effective Date (including those contemplated by the letter agreement, agreed in
October 2008, relating to capital expenses).

14. Sections 3.7(c), 6.1, 7.1(a) and 9.3(c) of the Agreement shall be deleted in
their entirety.

15. The references to [*] in Sections 4.1(b), 4.3, 6.5(c) (second reference) and
6.5(e) and in Exhibit A shall instead refer to a split of [*] (ZGEN)/[*]
(Bayer). The references to [*] in Sections 6.5(a) and 6.5(c) (first reference),
shall instead refer to a split of [*] (ZGEN)/[*] (Bayer).

16. The Parties agree to amend, no later than February 28, 2010, that certain
Pharmacovigilance Agreement dated as of February 1, 2008 to reflect the changes
made in the Amendment, including the changes to the Territories and the
obligations of the Parties.

17. Except as expressly qualified, modified, amended or supplemented hereby, the
Agreement shall continue in full force and effect.

18. This Amendment shall be binding upon and enforceable by and against, the
Parties and their respective successors, assignees and legal representatives,
and there shall be no third party beneficiaries hereof.

19. Each Party hereby represents and warrants that:

(a) each of the execution, delivery and performance of this Amendment by such
Party has been duly authorized by all necessary action, does not require any
approval, except as has been heretofore obtained, of any member, partner,
shareholder, officer or director or any consent of or approval from any trustee,
lessor or holder of any indebtedness or other obligation except for such as have
been duly obtained, and does not contravene or constitute a default under, any
provision of applicable law or regulations, the organizational documents of such
Party, or of any agreement, judgment, injunction, order decree or other
instrument binding upon such Party, and such Party is in compliance with all
applicable laws and regulations which govern its ability to perform its
obligations under this Amendment;

(b) such Party has duly executed and delivered this Amendment, and this
Amendment constitutes a valid and binding obligation of such Party enforceable
against it in accordance with its terms, except as such enforceability may be
affected by any bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law affecting the rights and remedies of creditors
generally or the application of principles of equity; and

 

* Confidential Treatment Requested.



--------------------------------------------------------------------------------

(c) it has not sold, transferred, conveyed, assigned, hypothecated or subrogated
any of its rights, claims, defenses, or causes of action expressly released
and/or resolved in this Amendment.

20. The Parties agree to execute and deliver to each other such other documents,
and to do such other acts and things, all as the other Party may reasonably
request for the purpose of carrying out the intent of this Amendment and the
documents referred to in this Amendment, including, at the request of the other
Party, amending and restating the Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their duly authorized officers to
execute and deliver this Amendment as of the Effective Date.

 

ZYMOGENETICS, INC.     BAYER SCHERING PHARMA AG By:   

/s/ DOUGLAS E. WILLIAMS

    By:   

/s/ ANDREAS FIBIG

Name:    Douglas E. Williams     Name:    Andreas Fibig Title:    CEO     Title:
   Chairman of the Board    Dec 18 2009               By:   

/s/ JOACHIM NEIPP

ZYMOGENETICS, LLC

    Name:    Dr. Joachim Neipp     Title:    VP Financial Operations By:   

/s/ JOHN DERRY

       Name:    John Derry        Title:    Regional Business Director          
12/18/09       